Citation Nr: 0105001	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether the veteran's countable income constituted a bar to 
receipt of improved disability pension benefits for each 12 
month annualization period from September 17, 1985 through 
December 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1986 RO decision which denied the 
veteran's claim for a permanent and total disability rating 
for pension purposes.  In an April 1997 decision, the Board 
granted that aspect of the pension claim but remanded the 
case to the RO for further development regarding whether the 
veteran met the income eligibility test for pension.  The 
Board again remanded the case to the RO in April 1998 and 
April 1999 for development on the pension income question.  


FINDING OF FACT

The veteran's countable annual income was in excess of $5,709 
for the period from September 17, 1985 through September 
1986; $5,886 for the period from October 1986 through 
September 1987; $5,963 for the period from October 1987 
through September 1988; $6,214 for the period from October 
1988 through September 1989; $6,463 for the period from 
October 1989 through September 1990; $6,767 for the period 
from October 1990 through September 1991; $7,133 for the 
period from October 1991 through September 1992; $7,397 for 
the period from October 1992 through September 1993; $7,619 
for the period from October 1993 through September 1994; 
$7,818 for the period from October 1994 through September 
1995; $8,037 for the calendar year from January 1, 1995 
through December 1995; $8,246 for the 1996 calendar year; 
$8,486 for the 1997 calendar year; $8,665 for the 1998 
calendar year; and $8,778 for the 1999 calendar year.  


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved pension benefits for each 12 month annualization 
period from September 17, 1985 through December 1999.  38 
U.S.C.A. §§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 
3.271, 3.272, 3.273 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a September 1985 application for VA pension (for a veteran 
with no dependents), the veteran reported that his only 
income consisted of workmen's disability compensation in the 
amount of $715.72 a month and that by the end of 1985 he 
expected his payments would total $8,588.64.  He also noted 
he applied for Social Security benefits.  

In an April 1986 decision, the RO denied the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes, after consideration of the medical evidence 
of record.  (The question of a claimant's eligibility for 
payments of pension benefits based on countable annual income 
does not arise until after he is found to be permanently and 
totally disabled for pension purposes.)  

In a February 1995 letter, the Social Security Administration 
(SSA) informed the veteran that his monthly Social Security 
payment from January 1994 to November 1994 was $587 and 
effective from December 1994 was $603.

On a February 1995 application for VA pension, the veteran 
reported he received $603 monthly in Social Security benefits 
which began in 1985 and $416.01 monthly in disability 
retirement benefits which began in 1986.  
  
In an August 1995 letter, the RO notified the veteran that 
his claim for non-service-connected disability pension was 
denied on the basis that his annual income from Social 
Security and disability retirement benefits exceeded the 
$8,037 pension income limit set by law.  (The RO's decision 
was made solely on the basis of 
whether the veteran met income criteria for pension payment 
purposes, without determining in the first instance whether 
he was entitled to a permanent and total disability rating 
for pension purposes.)

In September 1996, the veteran submitted information 
regarding his income from 1985.  Computer-generated records 
from the SSA reflect that he received the following benefit 
payments:  $4,295 in 1985, $5,258 in 1986, $5,383.10 in 1987, 
$5,546.90 in 1988, $5,826 in 1989, $6,102 in 1990, $5,567 in 
1991, $7,454 in 1992, $6,300 in 1993, $7,044.30 in 1994, and 
$7,236 in 1995.  It was also indicated he received $619 
monthly in 1996.  A letter from the State Employees 
Retirement System indicates the veteran had been receiving 
monthly pension of $416.01 since November 1985.  An agreement 
dated in October 1984 from the Bureau of Workmen's 
Compensation reflects that effective from September 1984 the 
veteran would be paid $178.93 weekly for an indefinite 
period.  The veteran also completed numerous Improved Pension 
Eligibility Verification Reports (EVRs) on which he indicated 
his income from 1985 to 1996 (his reported income figures 
were copied from the information furnished by the income 
sources).  The veteran also reported his workmen's 
compensation payments were discontinued in October 1991.  

In a September 1996 letter, the RO notified the veteran that 
his claim for non-service-connected disability pension was 
denied on the basis that his annual income from Social 
Security, state retirement, and workmen's compensation 
benefits exceeded the pension income limit set by law.  (The 
RO's decision was made solely on the basis of whether the 
veteran met income criteria for pension payment purposes, 
without determining in the first instance whether he was 
entitled to a permanent and total disability rating for 
pension purposes.)

In an April 1997 decision, the Board granted the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes and remanded the case to the RO 
for further development to establish whether the veteran's 
income is excessive for purposes of payment of improved 
pension benefits.  

On an EVR dated in May 1997, the veteran reported that for 
the period of 1996 and 1997 he received $637 monthly in 
Social Security benefits and $416.01 monthly in state 
retirement disability benefits.  In a medical expense report 
dated in May 1997, he indicated he paid $176 for visits to 
the doctor in 1996 and 1997.  A report obtained from 
Findley's Pharmacy covering the period of January 1996 to May 
1997 reflects that he paid $577.10 in prescription 
medication.  

In June 1997, the veteran submitted a statement from his 
doctor, Robert Jacobs, M.D., who indicated the veteran was in 
treatment for chronic anxiety and depressive reactions and 
was on medication for his condition.  The veteran also 
submitted an accounting of charges by and payments to Jacobs 
Associates for the period of January 1995 to June 1997.  The 
accounting reflects he paid $184.  

In a July 1998 letter, the RO notified the veteran that the 
effective date of his entitlement to a permanent and total 
disability rating for pension purposes is September 17, 1985.  
The RO requested him to verify his reported income from 1985 
through 1996, to furnish his income for 1997 and 1998, and to 
complete medical expense reports for medical expenses he paid 
without reimbursement from 1985 to the present.  

In September 1999 statements, the veteran asserted that since 
November 1991 his income had decreased by approximately $400 
a month.  He stated that his present medical conditions have 
been exacerbated and that he was living on $1,115.67 a month 
which did not cover all his bills and living expenses.  He 
also advised that he was not requesting reimbursement for 
medical expenses at that time.  With his statements, he 
submitted numerous EVRs on which he indicated his income from 
1985 to 1999.  These are largely duplicative of his previous 
income reports except for his Social Security income, which 
he reported was $160 monthly from September 1985 through 
September 1991, $512 monthly from October 1991 through 
September 1993, $602 monthly from October 1993 through 
September 1995, and $638 monthly from January 1995 through 
December 1996.  For 1996 through 1998, he reported total 
monthly income of $638 from Social Security and $416 in state 
retirement.  For 1999, he reported total monthly income of 
$658 from Social Security and $457 from state retirement.  He 
did not report any medical expenses for the period of 1985 to 
1999.

In a September 2000 letter, the RO notified the veteran that 
he was not entitled to payment of non-service-connected 
disability pension on the basis that his countable income 
dating from September 1985 to the present exceeded the annual 
income limitation established by law.  The RO stated that 
although it did not consider the veteran's unreimbursed 
medical expenses, as requested by him, he would have require 
a substantial amount of such expenses in order to bring his 
income within the limitations.  

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed in this case and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

Non-service-connected improved pension is a benefit payable 
by the VA to veterans of a period of war because of permanent 
and total disability.  Income eligibility for pension, and 
the amount of any pension payable, is determined by 
subtracting the veteran's countable annual income from the 
maximum annual pension rate.  The maximum annual pension rate 
is adjusted from year to year; the maximum annual rate of 
improved pension for a veteran is $5,709 (effective from 
December 1984), $5,886 (effective from December 1985), $5,963 
(effective from December 1986), $6,214 (effective from 
December 1987), $6,463 (effective from December 1988), $6,767 
(effective from December 1989), $7,133 (effective from 
December 1990), $7,397 (effective from December 1991), $7,619 
(effective from December 1992), $7,818 (effective from 
December 1993), $8,037 (effective from December 1994), $8,246 
(effective from December 1995), $8,486 (effective from 
December 1996), $8,665 (effective from December 1997), and 
$8,778 (effective from December 1998).  In determining the 
veteran's countable annual income, payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  Social Security benefits are included as income.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273.  Medical expenses in excess of 5 percent of the 
maximum annual pension rate may be excluded from an 
individual's income for the same 12-month period to the 
extent they were unreimbursed.  38 C.F.R. § 3.272(g).

In this case, the veteran's application for VA pension 
benefits was received on September 17, 1985.  That date is 
the commencing date for the 12 month annualization periods 
for calculating his income.  All of his income reportedly 
stems from Social Security benefits, state retirement 
benefits, and workmen's compensation benefits, which are not 
excluded under 38 C.F.R. § 3.272.  A review of the record 
shows his annual income from these sources (the state 
workmen's compensation benefits were terminated in October 
1991) was $11,484 for each 12 month annualization period from 
September 17, 1985 through September 1991; $11,136 for the 
period October 1, 1991 through September 1992; $11,136 for 
the period October 1, 1992 through September 1993; $12,216 
for the period October 1, 1993 through September 1994; 
$12,648 for each calendar year from January 1, 1995 through 
December 1998 (the VA began to standardize the income 
reporting period to the calendar year beginning in 1995); and 
$13,380 for the calendar year of 1999.  (These income figures 
were calculated using the veteran's reported income from his 
latest EVRs submitted in September 1999; the Board notes that 
it appears from these EVRs he has underreported his Social 
Security income for the period of September 1985 through 
September 1991.)  This income is clearly excessive for 
receipt of pension for each 12 month annualization period 
from September 17, 1985 through December 1999.  However, the 
income must be reduced by any unreimbursed medical expenses 
to determine if the veteran's countable income is excessive.  

In regard to exclusions from income, the veteran reported 
medical expenses of $176 total for doctor visits in 1996 and 
1997.  Pharmacy records show he paid $577.10 for his 
prescription medicines from January 1996 through May 1997.  
Also, a medical bill from his doctor indicates he paid $184 
total from January 1995 to June 1997.  Five percent of the 
maximum annual pension rate of $8,037 (effective from 
December 1994) is $402; of $8,246 (effective from December 
1995) is $412; and of $8,486 (effective from December 1996) 
is $424.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  
Pursuant to the Board's remands, the veteran was provided an 
opportunity to submit a more complete and accurate list of 
unreimbursed medical expenses for the annualization periods 
in question, September 17, 1985 through December 1999, but he 
responded in September 1999 that he was not seeking 
reimbursement for any medical expenses.  Nevertheless, the 
Board, in an effort to review the evidence of record in a way 
most favorable to the veteran's claim, will consider the 
payments for private doctor visits and prescription medicine, 
made in 1995, 1996, and 1997.  In that regard, it is not 
entirely clear during which 12 month annualization period the 
veteran made all of these payments, the total of which 
amounts to $937 ($176 + $577 + $184).  Nonetheless, even when 
five percent of the maximum annual pension rate ($402, $412, 
or $424) is subtracted from $937, and the resultant amount of 
unreimbursed medical expenses is subtracted from the 
veteran's income for 1995, 1996, and 1997, the veteran's 
countable annual income (i.e., his total income minus any 
calculated unreimbursed medical expenses) would still far 
exceed the maximum annual pension rate for those years.

It is clear from the record that the veteran's countable 
annual income for each annualization period is far in excess 
of the maximum annual pension rate for payment of benefits.  
Accordingly, the Board must find that the veteran's countable 
income is a bar to receipt of improved pension benefits.  
There is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to his claim.  Since the law is dispositive, the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board notes that if significant changes arise in the 
veteran's countable income, he may again submit a claim, with 
updated income information, in an effort to receive VA 
pension benefits.



ORDER

VA improved pension benefits are denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

